*469MEMORANDUM **
Bnosh Abrahamyan, a native of Iran and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its prior order affirming the immigration judge’s denial of asylum, withholding of removal and relief under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reconsider for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Abrahamyan’s motion to reconsider because she did not identify an error of fact or law in the BIA’s January 5, 2004 decision. See 8 C.F.R. § 1003.2(b) (requiring a motion to reconsider to specify error of fact or law in its original decision).
We lack jurisdiction to review Abrahamyan’s contentions related to the BIA’s January 5, 2004 order because she did not file a petition for review within 30 days of that order, see 8 U.S.C. § 1252(b)(1), and her motion to reconsider did not toll the filing deadline, see Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.